


EXHIBIT 10.1


Consolidated Amended ESPP After Board Amendment on July 29, 2015


AVID TECHNOLOGY, INC.


SECOND AMENDED AND RESTATED
1996 EMPLOYEE STOCK PURCHASE PLAN


    
The purpose of this Second Amended and Restated 1996 Employee Stock Purchase
Plan (the "Plan") is to provide eligible employees of Avid Technology, Inc. (the
"Company") and certain of its subsidiaries with opportunities to purchase shares
of the Company's common stock, $0.01 par value per share (the "Common Stock"),
commencing on August 1, 1996. An aggregate of Two Million Five Hundred Thousand
(2,500,000) shares of Common Stock have been approved for this purpose. This
Plan is intended to qualify as an "employee stock purchase plan" as defined in
Section 423 of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (the "Code"), and shall be interpreted
consistent therewith.


1.    Administration. The Plan will be administered by the Company's Board of
Directors (the "Board") or by a Committee appointed by the Board (the
"Committee"). The Board or the Committee has authority to make rules and
regulations for the administration of the Plan and its interpretation and
decisions with regard thereto shall be final and conclusive.


2.    Eligibility. Participation in the Plan will neither be permitted nor
denied contrary to the requirements of Section 423 of the Code. All employees of
the Company, including members of the Board who are employees, and all employees
of any subsidiary of the Company (as defined in Section 424(f) of the Code)
unless the Board or the Committee specifies otherwise (each subsidiary
participating in the Plan is referred to herein as a "Participating
Subsidiary"), are eligible to participate in any one or more of the offerings of
Options (as defined in Section 9) to purchase Common Stock under the Plan
provided that:


(a)    [reserved]


(b)    they have been employed by the Company or a Participating Subsidiary for
at least two (2) weeks prior to enrolling in the Plan; and


(c)    they are employees of the Company or a Participating Subsidiary on the
first day of the applicable Plan Period (as defined below).




No employee may be granted an Option hereunder if such employee, immediately
after the Option is granted, would own five percent (5%) or more of the total
combined voting power or value of the stock of the Company or any subsidiary.
For purposes of the preceding sentence, the attribution rules of Section 424(d)
of the Code shall apply in determining the stock ownership of an employee, and
all stock which the employee has a contractual right to purchase shall be
treated as stock owned by the employee. The Company retains the discretion to
determine which eligible employees may participate in an offering pursuant to
and consistent with Treasury Regulation Sections 1.423-2(e) and (f).


3.    Offerings. The Company will make offerings ("Offerings") to employees to
purchase Common Stock under this Plan. Offerings will begin each January 1 and
July 1, or the first business day




--------------------------------------------------------------------------------




thereafter (the "Offering Commencement Dates"). Each Offering Commencement Date
will begin a six (6) month period (a "Plan Period") during which payroll
deductions will be made and held for the purchase of Common Stock at the end of
the Plan Period. The Board or the Committee may, at its discretion, choose a
different Plan Period of twelve (12) months or fewer.


4.    Participation. An employee eligible on the Offering Commencement Date of
any Offering may participate in such Offering by completing and forwarding a
payroll deduction authorization form to the employee's appropriate payroll
office during an enrollment period that begins no less than seven (7) days prior
to the applicable Offering Commencement Date. The form will authorize a regular
payroll deduction from the Compensation (as defined below) received by the
employee during the Plan Period. Unless an employee files a new form or
withdraws from the Plan, his or her deductions and purchases will continue at
the same rate for future Offerings under the Plan as long as the Plan remains in
effect. The term "Compensation" means the amount of money reportable on the
employee's Federal Income Tax Withholding Statement, excluding overtime, shift
premium, incentive or bonus awards, allowances and reimbursements for expenses
such as relocation allowances for travel expenses, income or gains on the
exercise of Company stock options or stock appreciation rights, and similar
items, whether or not shown on the employee's Federal Income Tax Withholding
Statement, but including, in the case of salespersons, sales commissions to the
extent determined by the Board or the Committee.


5.    Deductions. The Company will maintain payroll deduction accounts for all
participating employees. With respect to any Offering made under this Plan, an
employee may authorize a payroll deduction in any dollar amount up to a maximum
of ten percent (10%) of the Compensation he or she receives during the Plan
Period or such shorter period during which deductions from payroll are made.
However, the maximum contribution during any Plan Period cannot exceed $5,000.
The Board or the Committee may set a minimum payroll deduction requirement. In
addition, the maximum number of shares that may be purchased by a participating
employee during any Plan Period may not exceed the amount equal to the product
of $2,083 and the number of full months in the Plan Period divided by the
closing price of Avid common stock on the Offering Commencement Date of each
Plan Period.


6.    Deduction Changes. An employee may discontinue his or her payroll
deduction once during any Plan Period, by filing a new payroll deduction
authorization form. However, an employee may not decrease or increase his or her
payroll deduction during a Plan Period. If an employee elects to discontinue his
or her payroll deductions during a Plan Period, but does not elect to withdraw
his or her funds pursuant to Section 8 hereof, funds deducted prior to his or
her election to discontinue will be applied to the purchase of Common Stock on
the Exercise Date (as defined in Section 9).


7.    Interest. Interest will not be paid on any employee accounts, except to
the extent that the Board or the Committee, in its sole discretion, elects to
credit employee accounts with interest at such per annum rate as it may from
time to time determine.


8.    Withdrawal of Funds. An employee may at any time prior to the close of
business on the date fourteen (14) days prior to the last business day in the
then current Plan Period and for any reason permanently draw out the balance
accumulated in the employee's account and thereby withdraw from participation in
an Offering. Partial withdrawals are not permitted. The employee may not begin
participation again during the remainder of the Plan Period. The employee may
participate in any subsequent Offering in accordance with terms and conditions
established by the Board or the Committee.


9.    Purchase of Shares. On the Offering Commencement Date of each Plan Period,
the Company will grant to each eligible employee who is then a participant in
the Plan an option ("Option") to purchase on the last business day of such Plan
Period (the "Exercise Date") at the applicable Option Price




--------------------------------------------------------------------------------




(as defined below) the largest number of whole shares of Common Stock resulting
from the employee’s accumulated payroll deductions as of the Exercise Date
divided by the Option Price for such Plan Period; provided, however, that no
employee may be granted an Option which permits his or her rights to purchase
Common Stock under this Plan and any other employee stock purchase plan (as
defined in Section 423(b) of the Code) of the Company and its subsidiaries, to
accrue at a rate which exceeds $25,000 of the fair market value of such Common
Stock for each calendar year in which the Option is outstanding at any time.


The purchase price for each share purchased will be 85% of the closing price of
the Common Stock on the Exercise Date (the "Option Price"). Such closing price
shall be (a) the closing price on the NASDAQ Global Select Market or other
national securities exchange on which the Common Stock is listed, or (b) the
average of the closing bid and asked prices in the over-the-counter market,
whichever is applicable. If no sales of Common Stock were made on such a day,
the price of the Common Stock for purposes of clause (a) above shall be the
reported price for the next preceding day on which sales were made.


Each employee who continues to be a participant in the Plan on the Exercise Date
shall be deemed to have exercised his or her Option at the Option Price on such
date and shall be deemed to have purchased from the Company the number of whole
shares of Common Stock reserved for the purpose of the Plan that his or her
accumulated payroll deductions on such date will pay for (but not in excess of
the maximum number determined in the manner set forth above).


Any balance remaining in an employee's payroll deduction account at the end of a
Plan Period will be automatically refunded to the employee, except that any
balance which is less than the purchase price of one share of Common Stock will
be carried forward into the employee's payroll deduction account for the
following Offering, unless the employee elects not to participate in the
following Offering under the Plan, in which case the balance in the employee's
account shall be refunded.


10.    Holding Period. Any shares of Common Stock issued to a participating
employee pursuant to this Plan may not be sold, assigned, pledged, encumbered or
otherwise transferred by such employee for a period of three (3) months after
the applicable Exercise Date. By exercising an Option, the employee shall be
deemed to have agreed to these restrictions on the transferability of such
shares.


11.    Issuance of Shares. Promptly following the end of each Offering, the
number of shares of Common Stock purchased under the Plan shall, subject to the
holding period requirement set forth above, be deposited into an account
established in the name of the employee at a stock brokerage or other financial
services firm designated by the Company (the "ESPP Broker").


The employee may direct, by written notice to the Company at the time during his
or her enrollment in the Plan, that his or her ESPP broker account be
established in the name of the employee and another person of legal age as joint
tenants with rights of survivorship or (in the Company’s sole discretion) in the
street name of a brokerage firm, bank or other nominee holder designated by the
employee.


12.    Rights on Retirement, Death or Termination of Employment. In the event of
a participating employee's termination of employment prior to the last business
day of a Plan Period, no payroll deduction shall be taken from any pay due and
owing to an employee following the effective date of such termination. The
balance in the employee's account shall be paid to the employee or, in the event
of the employee's death, (a) to a beneficiary previously designated in a
revocable notice signed by the employee (with any spousal consent required under
state law), (b) in the absence of such a designated




--------------------------------------------------------------------------------




beneficiary, to the executor or administrator of the employee's estate, or
(c) if no such executor or administrator has been appointed to the knowledge of
the Company, to such other person(s) as the Company may, in its discretion,
designate. If, prior to the last business day of the Plan Period, the
Participating Subsidiary by which an employee is employed shall cease to be a
subsidiary of the Company, or if the employee is transferred to a subsidiary of
the Company that is not a Participating Subsidiary, the employee shall be deemed
to have terminated employment for the purposes of this Plan.


13.    Optionees Not Stockholders. Neither the granting of an Option to an
employee nor the deductions from his or her pay shall constitute such employee a
stockholder of the shares of Common Stock covered by an Option under this Plan
until such shares have been purchased by and issued to him or her.


14.    Rights Not Transferable. Rights under this Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee's lifetime only by the
employee.


15.    Application of Funds. All funds received or held by the Company under
this Plan may be combined with other corporate funds and may be used for any
corporate purpose.


16.    Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under this Plan, (ii) the share
limitations set forth in Section 9, and (iii) the Option Price shall be
appropriately adjusted to the extent determined by the Board or the Committee.


17.    Reorganization Events. A “Reorganization Event” shall mean: (a) any
merger or consolidation of the Company with or into another entity as a result
of which all of the Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property or is cancelled, (b)
any exchange of all of the Common Stock of the Company for cash, securities or
other property pursuant to a share exchange transaction or (c) any liquidation
or dissolution of the Company.


In connection with a Reorganization Event, the Board or the Committee shall take
any one or more of the following actions as to outstanding Options on such terms
as the Board or the Committee determines: (i) provide that Options shall be
assumed, or substantially equivalent Options shall be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof), (ii) upon written
notice to employees, provide that all outstanding Options will be terminated as
of the effective date of the Reorganization Event and that all such outstanding
Options will become exercisable to the extent of accumulated payroll deductions
as of a date specified by the Board or the Committee in such notice, which date
shall not be less than ten (10) days preceding the effective date of the
Reorganization Event, (iii) upon written notice to employees, provide that all
outstanding Options will be cancelled as of a date prior to the effective date
of the Reorganization Event and that all accumulated payroll deductions will be
returned to participating employees on such date, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to an employee equal to (A) the Acquisition Price times the number of
shares of Common Stock subject to the employee’s Option (to the extent the
Option Price does not exceed the Acquisition Price) minus (B) the aggregate
Option Price of such Option, in exchange for the termination of such Option, (v)
provide that, in connection with a liquidation or dissolution of the Company,
Options shall convert into




--------------------------------------------------------------------------------




the right to receive liquidation proceeds (net of the Option Price thereof) and
(vi) any combination of the foregoing.
 
For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.


18.    Amendment of the Plan.


(a)Amendment of the Plan. The Board may at any time, and from time to time,
amend this Plan in any respect, except that (i) if Section 423 of the Code
requires that such amendment be approved by the shareholders of the Company is
required by, such amendment shall not be effected without such approval, and (b)
in no event may any amendment be made which would cause the Plan to fail to
comply with Section 423 of the Code.


(b)Suspension of the Plan. The Board may, at any time, suspend the Plan;
provided that the Company shall provide notice to the Participants prior to the
effectiveness of such suspension. The Board may resume the operation of the Plan
following any such suspension; provided that the Company shall provide notice to
the Participants prior to the date of termination of the suspension period. A
Participant shall remain a Participant in the Plan during any suspension period
(unless he or she withdraws pursuant to Section 8), however no Options shall be
granted or exercised, and no payroll deductions shall be made in respect of any
Participant during the suspension period.


19.    Insufficient Shares. In the event that the total number of shares of
Common Stock specified in elections to be purchased under any Offering plus the
number of shares purchased under previous Offerings under this Plan exceeds the
maximum number of shares issuable under this Plan, the Board or the Committee
will allot the shares then available on a pro rata basis.


20.    Termination of the Plan. This Plan may be terminated at any time by the
Board. Upon termination of this Plan all amounts in the accounts of
participating employees shall be promptly refunded.


21.    Governmental Regulations. The Company's obligation to sell and deliver
Common Stock under this Plan is subject to the listing requirements of the
NASDAQ Global Select Market or other applicable national stock exchange and the
approval of all governmental authorities required in connection with the
authorization, issuance or sale of such stock. The Plan shall be governed by
Delaware law except to the extent that such law is preempted by federal law.






--------------------------------------------------------------------------------




22.    Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares of Common Stock held in the
treasury of the Company, or from any other proper source.


23.    Notification upon Sale of Shares. Each employee agrees, by enrolling in
the Plan, to promptly give the Company notice of any disposition of shares
purchased under the Plan where such disposition occurs within two years after
the date of grant of the Option pursuant to which such shares were purchased.


24.    Grants to Employees in Foreign Jurisdictions. The Company may, in order
to comply with the laws of a foreign jurisdiction, grant Options to employees of
the Company or a Participating Subsidiary who are citizens or residents of such
foreign jurisdiction (without regard to whether they are also citizens of the
United States or resident aliens (within the meaning of Section 7701(b)(1)(A) of
the Code)) with terms that are less favorable (but not more favorable) than the
terms of Options granted under the Plan to employees of the Company or a
Participating Subsidiary who are resident in the United States. Notwithstanding
the preceding provisions of this Plan, employees of the Company or a
Participating Subsidiary who are citizens or residents of a foreign jurisdiction
(without regard to whether they are also citizens of the United States or
resident aliens (within the meaning of Section 7701(b)(1)(A) of the Code)) may
be excluded from eligibility under the Plan if (a) the grant of an Option under
the Plan to a citizen or resident of the foreign jurisdiction is prohibited
under the laws of such jurisdiction or (b) compliance with the laws of the
foreign jurisdiction would cause the Plan to violate the requirements of Section
423 of the Code. The Company may add one or more appendices to this Plan
describing the operation of the Plan in those foreign jurisdictions in which
employees are excluded from participation or granted less favorable Options.


25.    Authorization of Sub-Plans. The Board may from time to time establish one
or more sub-plans under the Plan with respect to one or more Participating
Subsidiaries, provided that such sub-plan complies with Section 423 of the Code.


26.    Effective Date and Approval of Shareholders. This Second Amended and
Restated 1996 Employee Stock Purchase was approved by the Company’s stockholders
and took effect on May 21, 2008




Amended by the Board on August 12, 2008, December 15, 2009, March 14, 2013 and
July 29, 2015.






